Exhibit 10.8
 
[pernix.jpg]
 
March 7, 2014
 
TO: Terence S. Novak
 
Dear Mr. Novak,
 
Position Offered and Duties. We are pleased to extend an offer of employment to
you with Pernix Therapeutics Holdings, Inc. You are being offered a full-time
position as Chief Operating Officer.  You will be expected to work  on a full
time basis, which is generally construed to mean forty (40)hours per week, and
you will be compensated on a semi-monthly basis, on the 15th and last day of
each month.  You will be expected to provide services typically provided by a
Chief Operating Officer of a publicly traded company doing business conducted by
Pernix Therapeutics Holdings, Inc. and all of its subsidiaries (collectively,
“Pernix”), and such other duties and responsibilities as may from time to time
be assigned by the Chief Executive Officer of Pernix Therapeutics Holdings, Inc.
(the “CEO”).  You will report directly to the CEO.  You will be considered an
executive officer for purposes of Section 16 of the Securities Exchange Act of
1934.
 
Compensation.  Your compensation package is as follows:
 
●  
Base salary will be set at $425,000 annually and will not be subject to
reduction.

●  
500,000 stock options on the first day of your employment.  These options have a
four year annual cliff vesting of 25% per year.

●  
40% annual bonus subject to achieving objectives set by the CEO.

 
At-Will Severance.  You will be hired as an at-will employee.  If you are
terminated without Cause (as defined below), or you resign for Good Reason, (i)
you will receive severance equal to your then –current annual base salary
payable in equal installments over a one year period beginning with the first
regular payroll date following such termination and continuing
thereafter at such intervals as other salaried employees are paid for one year,
(ii) you will be eligible for health insurance coverage for you and your
eligible family members for such one year period, and (iii) all restriction on
exercise relating to any equity awards will lapse, and all of your equity awards
will otherwise vest.  “Cause” shall consist of : (i) fraud, libel, slander,
dishonesty, or any other willful and deliberate act by you that is detrimental
to Pernix or its good will or damaging to its relationships with its members,
customers, suppliers, or employees, including, without limitation (ii) use of
alcohol or illegal drugs such as to interfere with the performance of your
obligation hereunder,  (iii) conviction of, or entry of a plea of guilty or no
contest to, a felony or any crime involving moral turpitude, dishonesty, or
theft; (iv) your failure to comply with applicable laws or governmental
regulations with respect to Pernix’s operations or the performance of your
duties; or  (v) your gross failure to perform the reasonable duties and
responsibilities typically associated with your position as Chief Operating
Officer or as may be assigned or delegated, from time to time, to you by
Pernix.  “Good Reason” shall consist of (i) a material diminution in your base
compensation; (ii) a material diminution of your authority, duties or
responsibilities; (iii) a material diminution in the authority, duties or
responsibilities of the supervisor to whom you are required to report; (iv) a
material change in the geographic location at which you must perform your
duties; or (v) any other action or inaction that constitutes a material breach
by Pernix under this agreement.
 
 Confidentiality.  You agree to deliver an executed copy of the Confidential
Information Agreement in the form attached hereto as Exhibit A.
 
Additional Benefits.  You will be eligible for health insurance, dental
insurance, life, short term and long term disability insurance on the first day
of the month following three months of consecutive employment. Medical and
dental insurance is available for your dependents as well.  Currently, Pernix
will pay your family insurance premium for these benefits with no contribution
required from you.  However, this benefit level could change in the future
requiring an employee contribution, provided that you will not receive benefits
less than others at comparable levels of responsibility.  You are eligible for
401K plan upon completion of the requirements listed in the Employee Handbook.
Please read, sign and return the acknowledgement located on the last page of the
handbook.  (Provided separately).
 
Immigration:  Under the Immigration Reform and Control Act (IRCA), our company
is required to verify the identity and work authorization of all newly hired
employees.  Therefore, you may be required to complete the I-9 form upon hire.
Within three business days of beginning employment, you will need to supply
acceptable documentation (as noted on the enclosed I-9 form) of your identity
and work authorization.
 
EMPLOYMENT AT-WILL.   OUR COMPANY ADHERES TO A POLICY OF EMPLOYMENT-AT-WILL
WHICH ALLOWS EITHER PARTY TO TERMINATE THE EMPLOYMENT RELATIONSHIP AT ANY TIME,
FOR ANY REASON, WITH OR WITHOUT CAUSE OR NOTICE.
 
Drug Screening.  As with all potential employees, you will undergo a background
check and you will be required to take a drug screening test which will be
conducted in accordance with applicable federal, state and local laws.  Your
employment is contingent on successful completion of your drug screening and
background checks.
 
Your employment under the terms of this letter begins upon receipt of your
signature to this letter and to Exhibit A attached hereto.  If you have any
questions concerning the above details, please contact me immediately at (800)
793-2145, x7407.
 
 Sincerely,
 
PERNIX THERAPEUTICS HOLDINGS, INC.
 
/s/Douglas Drysdale
Douglas Drysdale, President and Chief Executive Officer
 
I have read and accept the terms of this employment offer from Pernix
Therapeutics Holdings, Inc.
 
AGREED TO AND ACKNOWLEDGED THIS 9th DAY OF March 9, 2014.
 
/s/Terence S. Novak
Terence S. Novak
 